Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157666(62)(63)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  DOROTHY HAWTHORNE-BURDINE,                                                                         Elizabeth T. Clement,
  a/k/a DOROTHY HAWTHORNE and                                                                                         Justices
  DOROTHY BURDINE,
             Plaintiff-Appellant,
                                                                    SC: 157666
  v                                                                 COA: 336756
                                                                    Oakland CC: 2016-155217-CZ
  HERMANN BANKS, ELLIOTT WOLF,
  and WALTER JOHN BAKER,
             Defendants-Appellees.
  ___________________________________/

         On order of the Chief Justice, the separate motions of defendants-appellees to extend
  the time for filing their answers to the application for leave to appeal are GRANTED. The
  answers will be accepted as timely filed if submitted on or before June 7, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 23, 2018
                                                                               Clerk